t c memo united_states tax_court jose j mary d ramirez petitioners v commissioner of internal revenue respondent docket no filed date jose j mary d ramirez pro sese aely k ullrich for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy- related penalty of dollar_figure under sec_6662 the issues for decision are whether petitioners are entitled to claimed capital_loss deductions and deductions on schedule a itemized_deductions and whether they are liable for the penalty all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in california at the time that they filed their petition during petitioner jose j ramirez was employed as a lineman for southern california edison co and petitioner mary d ramirez was employed as a care provider they received combined wage income of dollar_figure during on their federal_income_tax return for petitioners claimed a long-term_capital_loss carryover of dollar_figure and a short- term capital_loss of dollar_figure dollar_figure was deducted on their return they claimed schedule a deductions totaling dollar_figure respondent disallowed for lack of substantiation dollar_figure in employee_expenses dollar_figure in charitable_contributions and dollar_figure in medical_expenses petitioners failed to maintain or produce records to substantiate the deductions opinion this case was set for trial with months’ notice along with the notice setting case for trial was the court’s standing_pretrial_order which among other things required the parties to stipulate in accordance with rule and to exchange documents that they intended to use at trial at least days before the first day of the trial session the only documents petitioners produced in a timely manner were attached to the stipulation petitioners presented purported receipts for noncash contributions that did not list or provide detailed information about the items contributed medical information related to their daughter that did not identify actual medical_expenses during a purchase contract for a toyota sequoia a mileage log that appeared to reflect primarily nondeductible commuting expenses and a bill for cellular telephone service at the time of trial petitioners could not explain the amounts claimed on the tax_return and in dispute in this case they presented no testimony about medical_expenses or any business use of the toyota or business mileage reflected in the log petitioners claim to have relied on their paid return preparer who advised them not to send their substantiating documents to respondent mr ramirez testified that he deducted the base_amount of his monthly cell phone expenses because he was required by his employer to carry a cell phone he claimed that cash contributions were deducted from his paycheck but he did not have any records to substantiate that claim otherwise he testified that he gave the information to the return preparer he acknowledged that he may have made a mistake in depending on someone whom he did not know and following her advice instead of complying with the court’s standing_pretrial_order petitioners are required to keep records and have the burden of proving that they are entitled to deductions see eg 512_f2d_882 9th cir affg tcmemo_1972_133 although the burden_of_proof may sometimes shift to the commissioner under sec_7491 it has not done so here because of the absence of substantiation the failure to maintain records or to cooperate with reasonable requests for information and the absence of credible testimony with respect to the specific factual issues in dispute petitioners have not complied with the requirements applicable to deductions of charitable_contributions under sec_170 and relating to contributions of household_items and recordkeeping for monetary contributions they have not complied with the requirements of sec_274 with respect to business use of their passenger_automobile or cellular telephone see sec_280f they have totally failed to prove the amounts claimed and disallowed as capital losses on their return and on their schedule a we cannot conclude that they are entitled to any of the deductions in dispute respondent has the burden of going forward with respect to the accuracy-related_penalty under sec_6662 applicable to among other things underpayments attributable to negligence or disregard of rules or regulations see sec_7491 the evidence of erroneous deductions in this case satisfies respondent’s burden upon due consideration of the entire record decision will be entered for respondent
